MURDOCK, Justice
(concurring specially).
Based on the rationale I expressed in my dissent in Wood v. Wayman, 47 So.3d 1212, 1219-20 (Ala.2010), I believe the trial court erred in entering a summary judgment in favor of the defendant in the present case. For all that appears, the trial court based its decision on the opinion of this Court in Downtown Nursing Home, Inc. v. Pool, 375 So.2d 465 (Ala.1979). As I discussed in my dissent in Wood v. Wayman, however, that case and the opinion of this Court in Strickland v. Mobile Towing & Wrecking Co., 293 Aa. 348, 303 So.2d 98 (1974), the case upon which Downtown Nursing Home, Inc. v. Pool relied, are no longer good law. That said, we do not have before us a request to overrule Wood v. Wayman nor, for that matter, an argument similar to the one I made in my dissent in Wood v. Wayman. I therefore concur' in affirming the summary judgment.